Case: 09-31057 Document: 00511370198 Page: 1 Date Filed: 02/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 2, 2011

                                       No. 09-31057                         Lyle W. Cayce
                                                                                 Clerk

United States of America

                                                   Plaintiff-Appellee
v.

Calvin Effron

                                                   Defendant-Appellant




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:08-CR-71-1


Before DAVIS, WIENER, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Calvin Effron appeals the district court’s sentence
imposed and admission of purported expert evidence. We have reviewed the
briefs, the record, and the applicable law. We find no reversible error, and
therefore AFFIRM Effron’s conviction and sentence.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.